ALD-167                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-1410
                                     ___________

                                ANTHONY J. BRODZKI,
                                                Appellant
                                       v.

                               FOX BROADCASTING
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Civil No. 1-11-cv-01147)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 26, 2012
               Before: SLOVITER, FISHER and WEIS, Circuit Judges
                              (Opinion filed: May 8, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

       Anthony Brodzki, proceeding pro se, appeals from the District Court’s order

dismissing his complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2) and denying his

motion for reconsideration. For the reasons that follow, we will dismiss Brodzki’s appeal

pursuant to § 1915(e)(2), as well.
                                            1
       In November 2011, Brodzki filed a complaint in the District Court against Fox

Broadcasting Company, alleging that employees of the Fox Network’s Dallas, Texas

morning television show violated his civil rights and defamed him. Specifically, Brodzki

alleged that the station’s on-air personalities “are invading my privacy and my

seclusion,” that they accused him on air of being “an unconvinced [sic] felon,” and that

they “have even said that they have the ability to hear my thinking.” Brodzki also

claimed that one Fox employee played a tape on air one morning and said the recorded

person was Brodzki. Brodzki sought $50 million in damages, injunctive relief, and

information about “how they are coming about this private information.”

       Brodzki applied for, and was awarded, in forma pauperis status, after which the

District Court screened his complaint for legal sufficiency pursuant to 28 U.S.C.

§ 1915(e)(2). The District Court noted that Brodzki has a history of filing legally

frivolous lawsuits, which has resulted in his being banned from filing civil suits in the

Northern District of Illinois without prior court authorization and in the imposition of

sanctions in at least one case in the Northern District of Texas. The District Court

reasoned that the instant complaint -- one of at least seven similar complaints he has filed

in the District of Delaware since 2010 -- did not adequately state a cause of action and

that his allegations were “fantastical, delusional, irrational, and frivolous.” D. Ct. Doc.

No. 5, 4. Accordingly, the District Court dismissed the complaint under § 1915(e)(2).

Brodzki filed an objection, which the District Court construed as a motion for

reconsideration and then denied. Brodzki timely filed a notice of appeal.
                                              2
       We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review

over the District Court’s dismissal of the complaint under § 1915. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Because Brodzki was proceeding in forma

pauperis, the District Court was required to dismiss his complaint if failed to state a claim

on which relief may be granted. § 1915(e)(2)(B)(ii). The legal standard for dismissing a

complaint for failure to state a claim under § 1915(e)(2) is the same as that for dismissing

a complaint pursuant to Fed. R. Civ. P. 12(b)(6). See Tourscher v. McCullough, 184
F.3d 236, 240 (3d Cir. 1999). To withstand scrutiny under § 1915(e)(2), “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678.

Further, § 1915(e)(2) “accords judges . . . the unusual power to pierce the veil of the

complaint’s factual allegations and dismiss those claims whose factual contentions are

clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). “Examples . . . are

claims describing fantastic or delusional scenarios . . . .” Id. at 328.

       We agree with the District Court that Brodzki’s bare allegations, without more,

were insufficient to state a claim under Iqbal. Further, in light of the nature of Brodzki’s

factual allegations, we perceive no error in the District Court’s conclusion that granting




                                               3
Brodzki leave to amend his complaint would have been futile. 1 Accordingly, it was

appropriate for the District Court to dismiss his complaint.

       Nor was there any error in denying Brodzki’s “objections” inasmuch as the

objections amounted to a motion to reconsider. We review the denial of a motion to

reconsider for abuse of discretion. See Caver v. City of Trenton, 420 F.3d 243, 258 (3d

Cir. 2005). To prevail on a motion for reconsideration, a litigant must demonstrate:

“(1) an intervening change in the controlling law; (2) the availability of new evidence . .

.; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”

Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999). Brodzki’s submission to the District Court did not satisfy any of these

requirements, and the District Court appropriately denied the motion.

       Because Brodzki is proceeding in forma pauperis on appeal, we must dismiss the

appeal if it is legally frivolous. See 28 U.S.C. § 1915(e)(2). For the foregoing reasons,

we will dismiss the appeal.




   1
     Before dismissing a complaint for failure to state a claim under § 1915(e)(2), a
   plaintiff must be afforded the opportunity to amend the complaint unless amendment
   would be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103,
   114 (3d Cir. 2002).
                                               4